Case 3-18-11929-cjf        Doc 28   Filed 08/05/19 Entered 08/05/19 12:35:37           Desc Main
                                    Document     Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF WISCONSIN
In re:

                                                            Case No. 18-11929-cjf
         Nathaniel James Marvin Raimer,
                                                                    Chapter 7

                                      Debtor.


                                    AFFIDAVIT OF MAILING


STATE OF WISCONSIN            )
                              )       SS
WINNEBAGO COUNTY              )

        CYNTHIA KRUTKE, being first duly sworn, on oath deposes and says that she is a
paralegal for Virginia E. George, Chapter 7 Trustee in the above matter; that on the 5th day of
August, 2019, she mailed a true copy of the Notice of Trustee’s Motion to Compromise Claim by
the Estate in the above matter, by regular mail, securely enclosed in an envelope with postage paid
thereon, and addressed to the mailing addresses as follows:

 Attorney Roger Sage                              Timothy and Marie Raimer
 30 W. Mifflin St, Ste 1001                       701 W. Carroll Street
 Madison, WI 53703                                Portage, WI 53901

 See the attached list.


                                                      /s/Cynthia Krutke
                                                     Cynthia Krutke
Subscribed and sworn to before me
this 5th day of August, 2019.

    /s/Heather Saladin
Heather Saladin, Notary Public
Winnebago County, Wisconsin
My Commission expires: 4-21-2021
Label Matrix forCase    3-18-11929-cjf
                 local noticing                Doc 28     Filed
                                                    Attorney Anne 08/05/19
                                                                  E. Flinchum Entered 08/05/19 12:35:37
                                                                                               BMO Harris BankDesc
                                                                                                               N.A. Main
0758-3                                                   Document           Page
                                                    250 N. Sunnyslope Rd. Ste. 300 2 of 2      P.O. Box 94033
Case 3-18-11929-cjf                                   Brookfield, WI 53005-4824                            Palatine, IL 60094-4033
Western District of Wisconsin
Madison
Mon Aug 5 10:10:04 CDT 2019
Bonded Collectors of Wisconsin, Inc.                  Chase                                                Client Services, Inc.
P.O. Box 83                                           P.O. Box 15298                                       3451 Harry S Truman Blvd
Portage , WI 53901-0083                               Wilmington, DE 19850-5298                            St. Charles, MO 63301-9816



Comenity Bank, Bankruptcy Dept.                       Divine Savior Healthcare                             Virginia E. George Via CM/ECF
P.O. Box 182125                                       P.O. Box 387                                         Steinhilber Swanson LLP
Columbus, OH 43218-2125                               Portage, WI 53901-0387                               4212 N. Oakland Avenue
                                                                                                           Shorewood, WI 53211-2042


IRS - Centralized Insolvency Operations               Katherine J. Kruger Via CM/ECF                       Portage Radiology
P.O. Box 7346                                         Kammer Law Office, S.C.                              P.O. Box 44269
Philadelphia, PA 19101-7346                           702 DeWitt Street, Ste A                             Madison, WI 53744-4269
                                                      Portage, WI 53901-1775


(p)PORTFOLIO RECOVERY ASSOCIATES LLC                  Christina E. Raimer                                  Nathaniel James Marvin Raimer
PO BOX 41067                                          891 CTY RD K #5                                      722 East Cook Street
NORFOLK VA 23541-1067                                 Wisconsin Dells, WI 53965-8511                       Portage, WI 53901-2313



Secretary of Treasury                                 Securities and Exchange Commission                   State Collection Service
Treasury Department                                   175 West Jackson Boulevard                           2509 Stoughton Road
1500 Pennsylvania Avenue N.W.                         Suite 900                                            Madison, WI 53716-3314
Washington, DC 20220-0001                             Chicago, IL 60604-2908


U.S. Trustee’s Office Via CM/ECF                      Wisconsin Department of Revenue
780 Regent Street, Suite 304                          Special Procedures Unit
Madison, WI 53715-2635                                P.O. Box 8901
                                                      Madison, WI 53708-8901




                    xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC (d)Portfolio Recovery Associates, LLC
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
P.O. Box 12914                                        POB 12914
Norfolk, VA 23541                                     Norfolk VA 23541




                The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
